Citation Nr: 0724636	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-40 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating for post-traumatic stress 
disorder (PTSD) in excess of 30 percent, on appeal from the 
initial rating.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) which granted service connection for PTSD, 
effective from June 18, 2004, and assigned a 10 percent 
disability rating.  The veteran appealed that rating.  In an 
October 2005 decision, the RO increased the rating to 30 
percent, also effective from the June 18, 2004.


FINDING OF FACT

From June 18, 2004, the veteran's PTSD has been manifested by 
occupational and social impairment with reduced reliability 
and productivity, with symptoms such as disturbances of 
motivation and mood, weekly panic attacks, suicidal ideation, 
and considerable difficulty in maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The veteran's service-connected PTSD has met the criteria for 
entitlement to a disability rating of 50 percent, but no 
higher, effective from June 18, 2004.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7 and 
4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in July 
2004 and February 2007.  Those notices informed the veteran 
of the type of information and evidence that was needed to 
substantiate claims for service connection, to establish 
original and increased ratings, and to establish effective 
dates for benefits awarded.  VA has conducted all appropriate 
development of relevant evidence, and has secured all 
available pertinent evidence.  The veteran has been afforded 
a VA examination.  He has also had a meaningful opportunity 
to participate in the processing of his claim.  The Board 
finds that VA has adequately fulfilled its duties under the 
VCAA.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of the veteran's claim.

Rating for PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under 38 C.F.R. § 4.130, many mental disorders, 
including PTSD, are evaluated under a General Rating Formula 
for Mental Disorders, which provides the following criteria 
and ratings:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
............................ 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
.........................................
......... 70 percent



Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  
................................. 50 
percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) .. 30 
percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
.................................. 10 
percent

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication  
.................................... 0 
percent

The claims file contains records of VA outpatient mental 
health treatment of the veteran from 2000 forward.  Treating 
practitioners diagnosed PTSD.  Psychiatric medications have 
been prescribed and periodically adjusted.  Treatment notes 
from 2000 to 2003 reflect the veteran's reports that his 
first marriage, of more than twenty years, had ended in 
divorce as a result of his physical and verbal abuse.  He 
stated that he was also physically and verbally abusive in a 
subsequent long term relationships.  He entered into a second 
marriage in 2003, and he lives with stepchildren in that 
marriage.  He indicated that he sometimes tried to avoid 
hitting his partner, and instead hit himself in the head when 
he was angry.  He also reported cutting himself when he was 
upset.  He related that he was constantly angry, and was 
prone to angry outbursts.  He reported that he had 
nightmares, and slept poorly.  He stated that he was very 
withdrawn, and had no friends or activities.  He indicated 
that he was extremely depressed, and had suicidal ideation.  
The veteran indicated that he worked as a letter carrier, and 
also served as a union shop steward.  He related that he felt 
angry with his supervisors, and that he needed better control 
of his PTSD symptoms in order to avoid losing control and 
losing his job.

The treatment notes show a period, beginning in September 
2000, when the veteran had to take time off from work because 
of difficulty getting along with others on the job, and on 
the street while delivering mail.  The time off from work was 
extended, and continued for between one and two months.  In 
November 2000, the veteran's treating psychologist commented 
that the veteran did "not appear to be capable of continuing 
to function adequately in the areas of work, social life, and 
mentally."

In March 2001, the veteran's treating psychologist assigned a 
Global Assessment of Functioning (GAF) score of 45.  At other 
times, in 2002, the psychologist estimated the veteran's GAF 
score as being in the 41-50 or 51-60 ranges.  In June 2001, 
the veteran reported that he had been arrested for domestic 
violence.  The veteran related incidents at work in 2001 and 
2002 in which he yelled and cursed at supervisors, and banged 
his fist on a desk.  In 2003, there were reports of the 
veteran expressing suicidal ideation, hitting himself, and 
hitting and breaking things at home.

In 2004 through the present, the veteran has continued in VA 
outpatient mental health treatment.  At different times the 
veteran reported either resisting or giving in to the urge to 
hit himself.  There are accounts of a suicide threat in 2004, 
and another in 2005.  In October 2005, the treating 
psychologist listed a GAF score range of 41-50.

On VA psychiatric examination in August 2004, the veteran 
reported a history of domestic violence.  He indicated that 
his present marriage was shaky.  He stated that his 
stepchildren complained that he yelled at them excessively.  
He reported a depressed mood, and impaired sleep.  He 
continued to work as a mail carrier, but reported problems 
with concentration at work, and stated that he had a poor 
memory.  The examining psychiatrist listed diagnoses of PTSD 
and depressive disorder, and listed a GAF score of 55.

In October 2005, the veteran's supervisor at work wrote that 
she was aware that the veteran at times became very angry 
while at work.  She stated that the veteran was usually able 
to control his anger, but she related one incident in which 
the veteran had lost control.  She indicated that he had 
yelled, cursed, and slammed his fist on the table, and that 
she had felt threatened and afraid.

In a November 2005 statement, the veteran wrote that he had 
frequently used sick leave because of his PTSD symptoms, 
particularly when he had problems with anger while at work.  
He indicated that on at least two occasions in the preceding 
ten years he had been placed on 21-day periods of leave 
pending psychiatric treatment.

On VA psychiatric examination in March 2007, the veteran 
reported severe problems with anger and intolerance of other 
people.  He indicated that he often became angry at work, and 
had to separate himself from others, and many times leave for 
the rest of the day.  He stated that had used up his vacation 
time taking time off to cool off from rage reactions.  He 
related that he at times becomes threatening toward his 
supervisor and coworkers.  He reported that he had reduced 
his union activities, and was now an alternate shop steward.  
The veteran indicated that he occasionally saw a couple of 
friends who were also veterans, but that he did not have any 
other social activities or relationships.  He reported that 
he was able to go grocery shopping with his wife, to 
restaurants, and to his stepchildren's school events, but 
that he was hypervigilant and uncomfortable while he was out.  
The examiner listed a diagnosis of PTSD, with a GAF score of 
52.

In June 2007, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  The veteran 
reported a history of physical and verbal abuse of his wives, 
girlfriends, child, and stepchildren.  He reported problems 
getting along with work supervisors and coworkers.  He 
indicated that his problems with anger had kept him from 
advancing at work, had caused his union responsibilities to 
be reduced, and at times had jeopardized his employment.  He 
stated that he also had problems with angry outbursts in 
public situations, such as driving and shopping.  He reported 
having panic attacks, in which he lost control, yelled, and 
threw things.  He stated that at such times he sometimes 
punched himself in the face or poked his eyes.  He indicated 
that these attacks had become more frequent, and occurred as 
often as once a week.  He related that he was uncomfortable 
around persons of Asian ancestry, and went out of his way to 
avoid them.  He reported some problems with memory and 
judgment, and stated that his PTSD symptoms persisted despite 
medications that had been tried.

The RO established service connection for the veteran's PTSD 
effective from June 18, 2004.  The evidence from that period 
forward shows that the manifestations of the veteran's PTSD, 
particularly his uncontrolled anger, cause significant 
impairment of his occupational and social functioning.  His 
PTSD disability has certain characteristics which are listed 
within the criteria for different ratings.  The Board must 
determine which rating most appropriately reflects the 
veteran's PTSD impairment.  

The veteran has reported weekly panic attacks, chronic sleep 
impairment, and mild memory loss, as in the criteria for a 30 
percent rating.  The treatment notes reflect fairly frequent 
depression, producing disturbances of motivation and mood 
consistent with the criteria for a 50 percent rating.  He has 
had suicidal ideation, and impaired impulse control, with 
unprovoked irritability and periods of violence, as described 
in the criteria for a 70 percent rating.  While he has a 
history of domestic violence and of hitting and cutting 
himself, it does not appear that the frequency and severity 
of his actions rise to the level of persistent danger of 
hurting himself or others, as listed in the criteria for a 
100 percent rating.

After carefully reviewing the evidence in light of the rating 
criteria, the Board fins that a 50 percent rating would most 
accurately reflect the veteran's PTSD impairment during the 
entire period covered by the appeal; that is, from June 18, 
2004.  Although some of the symptoms listed for a higher 
rating have been shown on occasion, the Board believes that 
the evidence shows that the majority of symptoms fall within 
the criteria for such a 50 percent rating.  

The effect of the veteran's PTSD on establishing and 
maintaining effective work and social relations is at least 
to produce difficulty, consistent with the 50 percent 
criteria.  He has testified to marital difficulties and there 
is evidence of anger at work, with reports of having to spend 
some time cooling off.  However, although it is clear that 
the PTSD symptoms do impact his work and social 
relationships, they have not resulted in an inability to 
establish and maintain effective work relationships as 
contemplated for the higher rating of 70 percent.  The 
veteran appears to be continuing his employment and there is 
also a suggestion in the most recent examination report that 
the veteran is also active as a union, although he is 
apparently reducing his involvement to some degree.  His 
marriage is apparently continuing, although with some 
difficulties.  He also reportedly goes shopping with his 
wife, attends some school events with his children, has 
contact with former Army friends once a month or so, and goes 
out to a restaurant about twice a month.   

The most recent VA examination showed not evidence of neglect 
of personal appearance and hygiene, obsessional rituals, 
problems with illogical, obscure or irrelevant speech, or 
spatial disorientation (all of which are listed under the 
criteria for the next higher rating of 70 percent).  

While that difficulty is considerable, it has not been shown 
to rise to the level of inability to maintain such 
relationships, as would warrant a 70 percent rating.  It 
appears that the problems with anger and impaired impulse 
control as listed under the criteria for a 70 percent rating 
have been demonstrated, but the majority of PTSD symptoms 
appear to fall within those listed for a 50 percent rating.  
The Board concludes the veteran's PTSD disability picture 
most nearly approximates the criteria for a 50 percent 
rating, and that an increase to a 50 percent rating (but no 
higher) is therefore warranted.  That level of disability has 
been present at least since 2004, so it is not necessary to 
assign staged ratings.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  VA is to consider an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) when a case presents an 
exceptional or unusual disability picture that makes it 
impractical to apply the regular rating schedule criteria, 
including cases where the disability produces marked 
interference with employment or necessitates frequent periods 
of hospitalization.

In this case, the veteran's has not had any inpatient 
treatment for his PTSD.  The evidence shows that his PTSD 
interferes with his employment, causing him to use frequent 
and sometimes prolonged periods of leave, and negatively 
affecting his interactions with others at work.  The veteran 
has continued to hold long term employment, however, working 
full time and sometimes more, and for extended periods 
managing union duties as well.  Thus, it cannot be said that 
the interference with employment produced by his PTSD rises 
to the level of marked.  The effect of the veteran's PTSD on 
his employment is sufficiently addressed under the rating 
schedule and the 50 percent rating granted herein.  The Board 
concludes, therefore, that this case does not meet the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

From June 18, 2004, forward, entitlement to a disability 
rating of 50 percent, but no higher, for PTSD is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


